Order entered October 31, 2012




                                          In The




                                   No. 05-11-00377-CV

                   IN THE INTEREST OF L.C.L, A MINOR CHILD

                    On Appeal from the 254th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-99-08123-R

                                        ORDER
      The Court has before it appellant’s October 26, 2012 request for expedited resetting of

oral argument. The Court DENIES the motion. The oral ar                be reset in du_.e course.



                                                 MOLLY
                                                 JUSTICE